Case: 14-50902      Document: 00512973946         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50902
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff−Appellee,

versus

MATTHEW ROBERT HENDRICKSON,

                                                 Defendant−Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:13-CR-289-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Matthew Hendrickson has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50902    Document: 00512973946    Page: 2   Date Filed: 03/18/2015


                                No. 14-50902

Cir. 2011). Hendrickson has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appel-
late review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                      2